Exhibit 10.12

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

January 9, 2006

 

Continental Stock Transfer & Trust Company

18 Battery Place

New York, NY 10004

Attn: Compliance Department

 

RE: i2 TELECOM INTERNATIONAL, INC.

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between i2 Telecom
International, Inc., a Washington corporation (the “Company”), and the Buyers
set forth on Schedule I attached thereto (collectively the “Buyers”) and that
certain Pledge and Escrow Agreement (the “Pledge Agreement”) of even date
herewith among the Company, the Buyers and David Gonzalez, as escrow agent (the
“Escrow Agent”). Pursuant to the Securities Purchase Agreement, the Company
shall sell to the Buyers, an the Buyers shall purchase from the Company,
convertible debentures (collectively, the “Debentures”) in the aggregate
principal amount of One Million Seven Hundred Fifty Thousand Dollars
($1,750,000), plus accrued interest, which are convertible into shares of the
Company’s common stock, no par value per share (the “Common Stock”), at the
Buyers discretion. The Company has also issued to the Buyer warrants to purchase
up to 7,150,000 shares of Common Stock, at the Buyer’s discretion (the
“Warrant”). These instructions relate to the following stock or proposed stock
issuances or transfers:

 

  1. 100,000,000 Shares of Common Stock to be issued to the Buyers upon
conversion of the Debentures (“Conversion Shares”) plus the shares of Common
Stock to be issued to the Buyers upon conversion of accrued interest and
liquidated damages into Common Stock (the “Interest Shares”).

 

  2. Up to 7,150,000 shares of Common Stock to be issued to the Buyers upon
exercise of the Warrant (the “Warrant Shares”).

 

  3. The transfer of up to one hundred million (100,000,000) shares of Common
Stock (the “Escrowed Shares”) pursuant to the Pledge Agreement of which
21,300,000 Escrowed Shares have been delivered to the Escrow Agent and the
remaining 78,700,000 Escrowed shares are to be delivered to the Escrow Agent
upon the increase in authorized.



--------------------------------------------------------------------------------

This letter shall serve as our irrevocable authorization and direction to
Continental Stock Transfer & Trust Company (the “Transfer Agent”) (provided that
you are acting as the Transfer Agent of the Company at such time) to do the
following:

 

1. Conversion Shares and Warrant Shares.

 

  a. Instructions Applicable to Transfer Agent. With respect to the Conversion
Shares, Warrant Shares and the Interest Shares, the Transfer Agent shall issue
the Conversion Shares, Warrant Shares and the Interest Shares to the Buyers from
time to time upon delivery to the Transfer Agent of a properly completed and
duly executed Conversion Notice (the “Conversion Notice”) in the form attached
as Exhibit A to the Debentures, or a properly completed and duly executed
Exercise Notice (the “Exercise Notice”) in the form attached as Exhibit A to the
Warrant, delivered to the Transfer Agent by the Escrow Agent on behalf of the
Company together with the Transfer Agent’s fee for such issuance. Upon receipt
of a Conversion Notice or an Exercise Notice, the Transfer Agent shall within
ten (10) Trading Days thereafter (i) issue and surrender to a common carrier for
overnight delivery to the address as specified in the Conversion Notice or the
Exercise Notice, a certificate, registered in the name of the Buyer or its
designees, for the number of shares of Common Stock to which the Buyer shall be
entitled as set forth in the Conversion Notice or Exercise Notice or
(ii) provided the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Buyers, credit such aggregate number of shares of Common Stock to which the
Buyers shall be entitled to the Buyer’s or their designees’ balance account with
DTC through its Deposit Withdrawal At Custodian (“DWAC”) system provided the
Buyer causes its bank or broker to initiate the DWAC transaction. For purposes
hereof “Trading Day” shall mean any day on which the Nasdaq Market is open for
customary trading.

 

  b. The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares and the Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit I attached hereto and
(ii) an opinion of counsel in the form set forth in Exhibit II attached hereto,
and that if the Conversion Shares, Warrant Shares and the Interest Shares are
not registered for sale under the Securities Act of 1933, as amended (the “Act”)
and the Transfer Agent has received an opinion of Counsel to the Company that
the issuance of the Conversion Shares, Warrant Shares and Interest Shares

 

2



--------------------------------------------------------------------------------

is an exempt transaction under the Act, then the certificates for the Conversion
Shares, Warrant Shares and Interest Shares shall bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”

 

  c. In the event that counsel to the Company fails or refuses to render an
opinion as required to issue the Conversion Shares or the Warrant Shares in
accordance with the preceding paragraph (either with or without restrictive
legends, as applicable), then the Company irrevocably and expressly authorizes
counsel to the Buyer to render such opinion. The Transfer Agent shall accept and
be entitled to rely on such opinion for the purposes of issuing the Conversion
Shares.

 

  d. Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of
a properly completed Conversion Notice or Exercise Notice and the Aggregate
Exercise Price (as defined in the Warrant), the Escrow Agent shall, within one
(1) Trading Day thereafter, send to the Transfer Agent the Conversion Notice or
Exercise Notice as the case may be, which shall constitute an irrevocable
instruction to the Transfer Agent to process such Conversion Notice or Exercise
Notice in accordance with the terms of these instructions and shall send to
Transfer Agent payment of all transfer fees associated with the issuance of
Conversion Shares or the Warrant Shares pursuant to such Conversion Notice or
Exercise Notice as the case may be.

 

2. Escrowed Shares.

 

  a. With respect to the Escrowed Shares, upon an event of default as set forth
in the Pledge Agreement, the Escrow Agent shall send written notice to the
Transfer Agent (“Escrow Notice”) to transfer such number of Escrow Shares as set
forth in the Escrow Notice to the Buyers. Upon receipt of an Escrow Notice, an
opinion of Counsel to the Company with respect to the registration or the
exemption therefrom under the Act and the share certificate along with a
properly executed stock power with medallion guarantee, the Transfer Agent shall
promptly transfer such number of Escrow Shares to the Buyers as shall be set
forth in the Escrow Notice delivered to the Transfer Agent by the Escrow Agent.
Further, the Transfer Agent shall promptly transfer such shares from the Buyers
to any subsequent transferee promptly upon receipt of written

 

3



--------------------------------------------------------------------------------

notice from the Buyers or their counsel and the share certificate along with a
properly executed stock power. If the Escrow Shares are not registered for sale
under the Securities Act of 1933, as amended, then the certificates for the
Escrow Shares shall bear the legend set forth in Section 1b.

 

  b. In the event that counsel to the Company fails or refuses to render an
opinion as may be required by the Transfer Agent to affect a transfer of the
Escrow Shares in accordance with the preceding paragraph (either with or without
restrictive legends, as applicable), then the Company irrevocably and expressly
authorizes counsel to the Buyers to render such opinion. The Transfer Agent
shall accept and be entitles to rely on such opinion for the purpose of
transferring the Escrow Shares.

 

3. All Shares.

 

  a. The Transfer Agent shall reserve for issuance to the Buyers a minimum of
100,000,000 Conversion Shares and 5,000,000 Warrant Shares. All such shares
shall remain in reserve with the Transfer Agent until the Buyers provides the
Transfer Agent instructions that the shares or any part of them shall be taken
out of reserve and shall no longer be subject to the terms of these
instructions.

 

  b. The Company hereby irrevocably appoints the Escrow Agent as a duly
authorized agent of the Company for the purposes of authorizing the Transfer
Agent to process issuances and transfers specifically contemplated herein.

 

  c. The Transfer Agent shall rely exclusively on the Conversion Notice, the
Escrow Notice, or the Exercise Notice and shall have no liability for relying on
such instructions. Any Conversion Notice, Escrow Notice, or Exercise Notice
delivered hereunder shall constitute an irrevocable instruction to the Transfer
Agent to process such notice or notices in accordance with the terms thereof.
Such notice or notices may be transmitted to the Transfer Agent by facsimile or
any commercially reasonable method.

 

  d. The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 

Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyers, a
partner of the general partner of the Buyers and counsel to the Buyers in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyers and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.

 

4



--------------------------------------------------------------------------------

The Company agrees that, in the event that the Transfer Agent resigns as the
Company’s Transfer Agent, the Company shall use its best efforts to obtain a
suitable replacement transfer agent which agent shall have agreed to serve as
transfer agent and to be bound by the terms and conditions of these Transfer
Agent Instructions within forty five (45) calendar days of such resignation.

 

The Company herby confirms and the Transfer Agent acknowledges that while any
portion of the Debenture remains unpaid and unconverted the Company and the
Transfer Agent shall not, without the prior consent of the Buyers, (i) issue any
Common Stock or Preferred Stock without consideration or for a consideration per
share less than closing bid price determined immediately prior to its issuance
not including Common Stock to issued upon exercise of previously issued
warrants, options or convertible promissory notes, (ii) issue any Preferred
Stock, warrant, option, right, contract, call, or other security or instrument
granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration per share less than the closing bid price
of the Common Stock determined immediately prior to its issuance, (iii) issue
any S-8 shares of the Company’s Common Stock except for shares issued pursuant
to the Company’s 2004 Stock Incentive Plan. If the Company seeks Buyers consent
for the issuance of shares of the Company’s Common Stock or shares of the
Company’s Preferred Stock, Buyer shall within three (3) Trading Days of such
request respond to such request and shall copy the Transfer Agent on such
response. Failure of the Buyer to timely respond shall be deemed to be Buyer’s
consent to the request.

 

The Company hereby acknowledges and confirm that complying with the terms of
this Agreement does not and shall not prohibit the Transfer Agent from
satisfying any and all responsibilities and duties it may owe to the Company.

 

The Company acknowledges that the Buyers is relying on the representations and
covenants made by the Company hereunder and are a material inducement to the
Buyers purchasing convertible debentures under the Securities Purchase
Agreement. The Company further acknowledges that without such representations
and covenants of the Company made hereunder, the Buyers would not purchase the
Debentures.

 

Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions. Any action for
injunctive relief brought against Transfer Agent shall be brought in a court of
general jurisdiction in New York county, New York and in no other court or
forum.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

 

COMPANY: i2 Telecom International, Inc. By:  

 

--------------------------------------------------------------------------------

Name:   Paul Arena Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------

David Gonzalez, Esq.

 

Continental Stock Transfer & Trust Company

 

By:  

 

--------------------------------------------------------------------------------

Name:   William F. Seegraber Title:   Vice President

 

6



--------------------------------------------------------------------------------

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Name

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

 

Address/Facsimile Number of Buyers

--------------------------------------------------------------------------------

Cornell Capital Partners, LP   By:   Yorkville Advisors, LLC   101 Hudson Street
– Suite 3700     Its:   General Partner   Jersey City, NJ 07303            
Facsimile: (201) 985-8266     By:  

 

--------------------------------------------------------------------------------

        Name:   Mark Angelo         Its:   Portfolio Manager    

 

SCHEDULE I-1



--------------------------------------------------------------------------------

EXHIBIT I

 

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

                    , 2005

 

_________

 

Attention:

 

RE:      i2 TELECOM INTERNATIONAL, INC.

 

Ladies and Gentlemen:

 

We are counsel to i2 Telecom International, Inc., (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement, dated as of December     , 2005 (the “Securities Purchase
Agreement”), entered into by and among the Company and the Buyers set forth on
Schedule I attached thereto (collectively the “Buyers”) pursuant to which the
Company has agreed to sell to the Buyers up to $1,750,000 of secured convertible
debentures, which shall be convertible into shares (the “Conversion Shares”) of
the Company’s common stock, no par value per share (the “Common Stock”), in
accordance with the terms of the Securities Purchase Agreement. Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement, dated as of December     , 2005, with the Buyers (the
“Investor Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Conversion Shares under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with the Company’s
obligations under the Securities Purchase Agreement and the Registration Rights
Agreement, on                     , 2005, the Company filed a Registration
Statement (File No.         -            ) (the “Registration Statement”) with
the Securities and Exchange Commission (the “SEC”) relating to the sale of the
Conversion Shares.

 

In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at         
P.M. on                     , 2005 and we have no knowledge, after telephonic
inquiry of a member of the SEC’s staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC and the Conversion Shares are
available for sale under the 1933 Act pursuant to the Registration Statement.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.

 

Very truly yours, By:  

 

--------------------------------------------------------------------------------

 

EXHIBIT I-2



--------------------------------------------------------------------------------

EXHIBIT II

 

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

FORM OF OPINION

 

                     2005

 

VIA FACSIMILE AND REGULAR MAIL

 

__________

 

Attention:

 

RE:        i2 TELECOM INTERNATIONAL, INC.

 

Ladies and Gentlemen:

 

We have acted as special counsel to i2 Telecom International, Inc. (the
“Company”), in connection with the registration of                      shares
(the “Shares”) of its common stock with the Securities and Exchange Commission
(the “SEC”). We have not acted as your counsel. This opinion is given at the
request and with the consent of the Company.

 

In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on                     , 2005. The Company
filed the Registration Statement on behalf of certain selling stockholders (the
“Selling Stockholders”). This opinion relates solely to the Selling Shareholders
listed on Exhibit “A” hereto and number of Shares set forth opposite such
Selling Stockholders’ names. The SEC declared the Registration Statement
effective on                          , 2005.

 

We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.

 

In rendering this opinion we have relied upon the accuracy of the foregoing
statements.

 

EXHIBIT II



--------------------------------------------------------------------------------

Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that                      may remove the restrictive legends
contained on the Shares. This opinion relates solely to the number of Shares set
forth opposite the Selling Stockholders listed on Exhibit “A” hereto.

 

This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.

 

Very truly yours,

 

EXHIBIT II-2



--------------------------------------------------------------------------------

EXHIBIT A

 

(LIST OF SELLING STOCKHOLDERS)

 

Name:

--------------------------------------------------------------------------------

   No. of Shares:


--------------------------------------------------------------------------------

 

EXHIBIT A